                           3:21-cv-03191-SEM-TSH # 1            Page 1 of 6
                                                                                                     E-FILED
                                                                       Tuesday, 31 August, 2021 03:10:52 PM
                                                                                Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 SPRINGFIELD DIVISION

 KAREN I. TUCKER,

           Plaintiff,

 v.                                                     Case No.3:21-cv-03191

 WILBER AND ASSOCIATES P.C.,

           Defendant.

                                            COMPLAINT

           NOW COMES Plaintiff, KAREN I. TUCKER, by and through her undersigned counsel,

complaining of Defendant, WILBER AND ASSOCIATES P.C., as follows:

                                       NATURE OF ACTION

      1.       This action seeks redress for Defendant’s violations of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

                                   JURISDICTION AND VENUE

      2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

      3.       Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                              PARTIES

      4.       KAREN I. TUCKER (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in New York.

      5.       Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

      6.       WILBER AND ASSOCIATES P.C. (“Defendant”) is a third party debt collector and

maintains its principal place of business at 210 Landmark Dr. Normal, IL 61761.

      7.       Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                                   1
                          3:21-cv-03191-SEM-TSH # 1          Page 2 of 6




                                     FACTUAL ALLEGATIONS

   8.       At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of the

cellular telephone number ending in 8122.

   9.       At all times relevant, Plaintiff’s number ending in 8122 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

   10.      At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.

   11.      In or around April 2021, Plaintiff husband and neighbor hit each other same time

reversing out of their driveways.

   12.      Police was called and determined it was a no fault accident.

   13.      In or around June 2021, Plaintiff received letter from State Farm insurance stating her

neighbor has filed a claim.

   14.      On June 28, 2021, Plaintiff’s husband received a letter from Defendant attempting to

collect $684.68 (“subject debt”).

   15.      Plaintiff extremely frustrated contacted her insurance company, Allstate, to file a

claim and to deal with Defendant.

   16.      Plaintiff then was advised by Allstate to contact Defendant and notify them that New

York is a “no fault state” and they should not be collecting this debt from them.

   17.      Defendant then notified Plaintiff that they don’t care and the payment is due.

   18.      In or around July 2021, Plaintiff’s husband on a business trip in Amsterdam, starting

receiving collection calls from Defendant.

   19.      Soon thereafter Defendant began calling Plaintiff asking for her husband.



                                                 2
                          3:21-cv-03191-SEM-TSH # 1            Page 3 of 6




   20.      Plaintiff extremely aggravated notified Defendant to please stop harassing us and

again informed Defendant that New York is a no fault state and informed Defendant that her

insurance company is handling the matter.

   21.      Initially, Defendant stopped the collection calls; however, on July 21, 2021, Defendant

started again placing collection calls to Plaintiff and her husband.

   22.      Despite Plaintiffs requests that the collection calls cease, Defendant continued placing

harassing collection calls to Plaintiffs cellular phone.

   23.      Plaintiff’s request fell on deaf ears again and Defendant continued placing harassing

collections calls to Plaintiff, including, but not limited to, calls from the phone numbers (800) 313-

5169 and (309) 663-6700.

   24.      Each time Plaintiff answers a call from Defendant she is required to say hello prior to

experiencing a significant pause and delay prior to a representative coming to the line.

   25.      In total, Defendant placed numerous harassing phone calls to Plaintiff after Plaintiff

initially requested that Defendant cease contact with her.

                                            DAMAGES

   26.      Defendant’s harassing phone calls have severely disrupted Plaintiff’s everyday life

and overall well-being.

   27.      Defendant’s harassing calls have caused Plaintiff damages, including, aggravation that

accompanies frequent unwanted phone calls, anxiety, emotional distress, increased risk of personal

injury resulting from the distraction caused by the phone calls, wear and tear to Plaintiff’s cellular

phone, temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery

charge, loss of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required



                                                  3
                         3:21-cv-03191-SEM-TSH # 1           Page 4 of 6




to recharge Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone

services, and wasting Plaintiff’s time.

   28.      Moreover, each time Defendant placed a telephone call to Plaintiff, Defendant

occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or

otherwise utilize her cellular phone while her phone was ringing.


                                     CLAIMS FOR RELIEF

                                      COUNT I
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

   29.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

   30.      The TCPA defines ATDS as “equipment which has the capacity—(A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1).

   31.      Upon information and belief, the system used by Defendant to place calls to Plaintiff

has the capacity to use a random or sequential number generator to determine the order in which

to pick phone numbers from a preloaded list of numbers of consumers that allegedly owe

Defendant and or Defendant’s client money.

   32.      Accordingly, the system employed by Defendant has the capacity – (A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.

   33.      Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii) by placing numerous non-

emergency calls, including but not limited to the aforementioned collection calls, to Plaintiff’s

cellular telephone, utilizing an ATDS without Plaintiff’s consent.

                                                4
                           3:21-cv-03191-SEM-TSH # 1            Page 5 of 6




    34.        As pled above, Plaintiff revoked consent to be called on her cellular phone on during

answered calls.

    35.        As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her

cellular phone.

    36.        Upon information and belief, Defendant has no system in place to document whether

it has consent to contact consumers on their cellular phones.

    37.        Upon information and belief, Defendant has no policies and procedures in place to

honor consumers’ requests that collection calls cease.

    38.        Upon information and belief, Defendant knew its collection practices violated the

TCPA, yet continued to employ them in order to maximize efficiency and revenue.

    39.        As a result of Defendant’s violations of 47 U.S.C. §227(b)(1)(A)(iii), Plaintiff is

entitled to receive $500.00 in damages for each violation.

    40.        As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

          WHEREFORE, Plaintiff, KAREN I. TUCKER, requests the following relief:

          A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.;

          B.      an award of statutory damages of at least $500.00 for each and every violation to

Plaintiff;

          C.      an award of treble damages of up to $1,500.00 for each and every violation to

Plaintiff; and

          D.      an award of such other relief as this Court deems just and proper.




                                                   5
                        3:21-cv-03191-SEM-TSH # 1   Page 6 of 6




Date: August 31, 2021                               Respectfully submitted,

                                                    KAREN I. TUCKER

                                                    By: /s/ Victor T. Metroff, Esq.


                                                    Mohammed O. Badwan, Esq.
                                                    Victor T. Metroff, Esq.
                                                    Counsel for Plaintiff
                                                    Sulaiman Law Group, Ltd
                                                    2500 S Highland Ave, Suite 200
                                                    Lombard, IL 60148
                                                    Telephone: (630) 575-8180
                                                    mbadwan@sulaimanlaw.com
                                                    vmetroff@sulaimanlaw.com




                                         6
